Title: From Thomas Jefferson to Jean Baptiste Ternant, 5 April 1793
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia April 5th. 1793.

I take the Liberty of enclosing to you the Copy of a Letter with the papers it refers to which I have received from Messrs. Brown, Benson & Ives, merchants of Rhode Island, complaining that their Brig Commerce commanded by Capt. Munroe with a valuable Cargo, was forcibly carried into Port au Prince, where not being able to sell the Cargo, nor permitted to proceed to any other market, a very considerable Loss was incurred. If their Case has been as is therein stated, you will be sensible, Sir, that an Indemnification from the Administration of the Colony will be no more than right, and I hope you will interpose your good Offices to procure their attention to it, and that Justice which the Complainants shall be found entitled to.

We are thoroughly sensible of the Difficulties of an Administration rigorously exact in the midst of such Troubles as at present distress the Colonies of France; We are willing to make every reasonable allowance for such Difficulties, and disposed to every friendly Office in our power. But we must be permitted to hope that they will prevent in every possible Instance all acts of irregularity and force on our Citizens and their Property, and where these cannot be avoided that a just Indemnification will be granted: these being in Truth the most certain means of securing to the Colonies the supplies of Provision they need and on the best terms. The merchant must calculate all his risks and be paid for them. To lessen these therefore, will be to cheapen his Supplies.
I will beg the Favor of you to represent to the Colony administration how much on principles both of Friendship and Interest their just patronage of our mutual Commerce is an object of desire with us. I have the Honor to be with great respect Sir, Your most obedient and most humble servant
